Citation Nr: 9926145	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-01 717	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine, 
currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from March 1942 to May 1946 
and from May 1948 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased disability 
rating for service-connected degenerative arthritis of the 
lumbar spine, evaluated as 40 percent disabling.  The veteran 
since moved to Georgia and his case is being administered by 
the Atlanta, Georgia, RO.


FINDINGS OF FACT

The service-connected degenerative arthritis of the lumbar 
spine is currently manifested by chronic lumbar strain; back 
pain; significant right-sided muscle spasms; severe 
limitation of motion; advanced degenerative changes at all 
levels; marked disc space narrowing; no clinical evidence of 
sciatica but intermittent symptoms suggestive of lumbosacral 
nerve root compression; no atrophy of the musculature of the 
lower extremities; normal deep tendon reflexes; and a normal 
gait.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected degenerative arthritis of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5292, 5292, 5293, 5289 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's October 1963 retirement examination report 
shows that at the time of discharge from active duty the 
veteran had mild to moderate degenerative joint disease of 
the lumbar spine.  The veteran first claimed service 
connection for the disorder in 1994, and, in a September 1994 
rating decision, the RO granted service connection and 
assigned the highest rating available in the VA Schedule for 
Rating Disabilities for severe limitation of motion of the 
lumbar spine, i.e., 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (1998).

The present appeal stems from an November 1994 claim for an 
increased rating for the service-connected degenerative 
arthritis of the lumbar spine.  A higher rating than 40 
percent for a lumbar spine disorder is available if the 
evidence of record demonstrates complete bony fixation or 
ankylosis of the lumbar spine at an unfavorable angle (50 
percent rating under Diagnostic Code 5289) or where there are 
persistent symptoms compatible with sciatic neuropathy with 
little intermittent relief (60 percent rating under 
Diagnostic Code 5293).  38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5293 (1998).  (Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995)).  

In this case, there is no evidence of ankylosis of the lumbar 
spine at an unfavorable angle and so a higher rating of 50 
percent is not warranted under the criteria for evaluating 
that disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1998).  Moreover, on the most recent VA neurological 
examination in July 1997, the examiner noted that there was 
no clinical evidence of sciatica but intermittent symptoms 
suggestive of lumbosacral nerve root compression.  However, 
such intermittent neurological symptoms are not compatible 
with the persistent symptoms of sciatica contemplated by the 
60 percent rating for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  In this 
regard, the VA General Counsel has noted that the clinical 
features of sciatic neuropathy include lower leg and 
hamstring weakness, flail foot, loss of ability to flex and 
extend the foot at the ankle, loss of flexion and extension 
of the toes, and loss of inversion and eversion of the foot, 
and as a result, a patient may have difficulty walking on his 
heels and his feet may slap when walking.  VAOGCPREC 36-97 
(Dec. 12, 1997).  In this case, however, in addition to 
specifically noting that there is no clinical evidence of 
sciatica, examiners specifically have noted no atrophy of the 
musculature of the lower extremities; normal deep tendon 
reflexes; and a normal gait.  Accordingly, the Board 
concludes that a higher rating under the criteria for 
evaluating intervertebral disc syndrome is not warranted in 
this case because the veteran does not manifest the 
persistent symptoms of sciatic neuropathy contemplated by the 
60 percent rating for that disorder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

VA examination and x-ray reports from July 1994 and July 1997 
show that service-connected degenerative arthritis of the 
lumbar spine in this case is currently manifested by chronic 
lumbar strain; back pain; significant right-sided muscle 
spasms; severe limitation of motion; advanced degenerative 
changes at all levels; and marked disc space narrowing.  The 
Board notes that the schedule provides a 40 percent rating 
for severe limitation of motion of the lumbar spine and all 
of the other symptoms shown are contemplated by the 40 
percent rating for lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1998).  The highest rating of 40 
percent for lumbosacral strain is provided for degree of 
disability with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  Accordingly, the Board concludes that the 
service-connected degenerative arthritis of the lumbar spine 
in this case is appropriately provided the highest rating of 
40 percent provided under the criteria for evaluating 
limitation of motion of the lumbar spine and lumbosacral 
strain.


ORDER

An increased disability rating for service-connected 
degenerative arthritis of the lumbar spine is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

